Citation Nr: 0124771	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-04 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for a right foot 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to August 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision by the Baltimore, Maryland RO, which denied the 
veteran an increased (greater than 20 percent) rating for a 
right foot disability, classified as status post-excision of 
a bone tumor due to symptomatic non-union fracture, second 
metatarsal.  Additionally, the veteran was granted a 10 
percent evaluation for a right foot scar in a May 2000 rating 
decision; however, the veteran did not file a substantive 
appeal.  Therefore, the sole issue on appeal is for an 
increased (greater than 20 percent) rating for a right foot 
disability.


REMAND

The veteran contends that his service-connected right foot 
disability is more disabling than reflected in his current 
rating assignment.  The veteran has had complaints of pain, 
swelling, weakness, and fatigability upon prolonged periods 
of standing.  Specifically, during the March 2000 VA 
examination, the veteran stated that since he re-fractured 
his right foot he has had constant pain and swelling, 
especially when walking, which is eased by rest.  The veteran 
further stated that Naproxen gave no relief and that he had 
been forced to avoid all strenuous activity.  Similarly, 
treatment records from the Baltimore, VA Medical Center, 
dated October 1998 to April 2000, show that the veteran had 
complaints of pain and numbness in his right foot upon weight 
bearing.

The veteran's arguments imply that he experiences 
difficulties beyond those described by the available record, 
particularly after using the affected joint or musculature.  
In such instances, the provisions of 38 C.F.R. § 4.40 (2001) 
require that examinations be conducted that adequately 
portray not only the identifiable anatomical damage, but the 
functional loss experienced by the veteran.  More 
specifically, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) specifically pointed out that an examination 
of musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2001).  Id.

In reviewing the most recent July 1999 and March 2000 VA 
examination reports, it appears that the extent of functional 
disability due to pain is not adequately portrayed in 
accordance with the directives of the Court in DeLuca.  In 
this regard it is noted that 38 C.F.R. § 4.40 requires that 
rating of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.45, 4.59.  In 
DeLuca the Court emphasized that a VA rating examination must 
be conducted so as to portray adequately not only the 
identifiable anatomical damage, but also the functional loss 
experienced by the veteran.  As noted above, the Court 
specifically pointed out that such examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  DeLuca specifically requires that the medical examiner 
should be asked to determine whether there is any weakened 
movement, excess fatigability, or incoordination attributable 
to the service-connected right foot disability; and, if 
feasible, these determinations should be expressed in terms 
of the degree of additional range of motion loss or 
ankylosis.  Additionally, the medical examiner should be 
asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups.  
This determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss or 
ankylosis.

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for his right 
foot disability.  After obtaining the 
necessary releases, the RO should then 
contact the named medical providers and 
request copies of all such medical records 
not currently associated with the claims 
folder.  All records obtained should be 
associated with the claims file.  If the 
RO is unable to obtain all relevant 
records, the veteran should be notified of 
the records VA is unable to obtain, the 
efforts taken by VA to obtain those 
records, and any further action to be 
taken by VA with respect to the claim.

3.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination for the purpose of 
determining the nature and severity of 
his service-connected right foot 
disability.  The claims file and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.

The examiner should comment on the 
presence and degree, or absence of, any 
right foot subluxation or instability 
and, if present, provide an opinion as to 
whether such manifestations are best 
characterized as mild, moderate or severe 
in degree.

The examiner should describe, in degrees 
of excursion, the active ranges of right 
foot motion demonstrated on examination.

The examiner should identify the presence 
and degree of, or absence of the 
following: muscle atrophy; changes in 
condition of the skin indicative of 
disuse; weakness; incoordination; 
temperature changes; bone deformities; 
or, any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the right foot.  

The examiner is requested to:  
(1) express an opinion as to whether pain 
significantly limits the veteran's 
functional ability of the during flare-
ups, or when the joint is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected disability the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion resulting.  

If the severity of any manifestations can 
not be quantified, the examiner should so 
indicate.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




